Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 1 of 31 - Page ID#: 534



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


  MAJENTA MOOTOOR,                        )
                                          )
         Plaintiff,                       )                    Case No.
                                          )              5:18-cv-645-JMH-MAS
  v.                                      )
                                          )              MEMORANDUM OPINION
  EASTERN KENTUCKY UNIVERSITY,            )                   AND ORDER
                                          )
         Defendant.                       )
                                          )

                                         ***

         This matter is before the Court on Defendant Eastern Kentucky

 University’s (“EKU”) Motion for Summary Judgment [DE 25]. Having

 considered the matter fully, and being otherwise sufficiently

 advised, EKU’s Motion for Summary Judgement [DE 25] will be

 granted.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff Majenta Mootoor was enrolled as a student at EKU

 from the Fall of 2014, as an undergraduate, until her dismissal

 from the Occupational Therapy (“OT”) Graduate Program in 2018. [DE

 25 at 1]. Prior to her enrollment at EKU, Mootoor earned an

 associate’s degree from Somerset Community College in May 2014,

 and     transferred    to   EKU   to    pursue     a    bachelor’s   degree   in

 occupational science. [Id., at 4]. As Mootoor began her studies at

 EKU in the Fall of 2014, her professor and academic advisor, Dr.

 Renee     Causey-Upton,     became     concerned       about   Mootoor’s   mental

                                          1
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 2 of 31 - Page ID#: 535



 health.    [Id.].    On    August    30,   2014,      Causey-Upton   relayed     her

 concerns to Dr. Colleen Schneck, the Associate Dean of EKU’s

 College     of    Health    Sciences       and    Department      Chair   for    the

 Occupational Therapy Department. [DEs 25 at 5; 25-10]. At the

 advice of Schneck, Causey-Upton documented her concerns and met

 with    Mootoor     on     September    2,       2014,   to   discuss     decreased

 participation and progress in her class. [DEs 25 at 4-5; 25-10;

 and 25-11]. During the meeting, Mootoor told Causey-Upton that she

 had an undeclared disability. [DE 25-11]. This was the first time

 Mootoor reported having a disability.

        Upon learning of Mootoor’s disability, Causey-Upton advised

 Mootoor to contact the EKU Office of Services for Individuals with

 Disabilities      (OSID)     for    testing      to   determine    the    need   for

 accommodations to support Mootoor’s academic progress. [Id.].

 Mootoor was also advised that until OSID could recommend specific

 accommodations, she could schedule meetings with Causey-Upton to

 receive additional clarification on assignments and due dates in

 her class. [Id.].

        Thereafter, Mootoor was diagnosed with a learning disability

 that impacts her written expression and reading comprehension. [DE

 25 at 5]. On November 6, 2014, Mootoor’s professors received an

 accommodation letter from OSID which provided that Mootoor be

 afforded: (1) extended, double time for exams and the use of text-

 to-speech software, or that instructors read the exams to her; (2)

                                            2
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 3 of 31 - Page ID#: 536



 test question clarification; use of a digital device to record

 lectures, and/or have a copy of prepared notes if available; and

 (3)    clarification     and   support        for   papers   and   other     major

 assignments, feedback, discussion of timelines, and review of

 drafts. [DE 25-12].

       Around the same time, Causey-Upton met with Mootoor to discuss

 her accommodations and her progress in the occupational science

 program. [DE 25 at 5]. At the meeting, Causey-Upton expressed

 concern about an “F” that Mootoor received in one of her midterm

 exams. [Id.]. Though Mootoor ensured her grades were improving,

 Causey-Upton discussed other potential degree programs with less

 rigor that she might consider. [DE 25-13]. Causey-Upton also

 advised that Mootoor may have difficulty meeting the requirements

 of the occupational science program and progressing into the OT

 graduate program. [Id.].

       On November 11, 2014, Mootoor and Causey-Upton had a follow-

 up meeting to advise on which courses Mootoor needed to take in

 the following semester and as prerequisites for the OT graduate

 program. [Id.]. Mootoor reported that she planned to meet with

 another college advisor to discuss alternative degree and career

 options    in   healthcare.     [Id.].       Causey-Upton    and   Mootoor    also

 discussed concerns the Mootoor’s accommodations in school may not

 translate into a work environment as an OT, and that Mootoor may



                                          3
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 4 of 31 - Page ID#: 537



 have difficulty graduating and progressing through the OT graduate

 program. [Id.].

       In February 2015, the following semester, Causey-Upton met

 with one of Mootoor’s professors, Dr. Julya Westfall, because of

 a poor grade received on her first exam which resulted in an early

 alert notification to Causey-Upton as Mootoor’s advisor. [DE 25 at

 6]. Essentially, although Mootoor received accommodations, she

 failed to utilize any of them during the exam—including using less

 than half of the time allotted and failing to ask for clarification

 on any questions. [DE 25-14 at 2]. As a result of the early

 notification, Causey-Upton met with Mootoor on March 10, 2015, to

 discuss her performance in Westfall’s course. [DE 25 at 6]. At the

 meeting, Mootoor explained that her poor performance on the exam

 was due to having another exam on the same day, that the exam

 location was unfamiliar, and that the questions were difficult to

 understand. [DE 25-15 at 2]. Mootoor then filed a complaint with

 EKU’s Office of Equity and Inclusion (“OEI”), alleging that her

 accommodations were not being honored by Westfall. [DE 25-16].

 Shortly     thereafter,      OEI    administratively        closed   Mootoor’s

 complaint after finding that it did not implicate EKU’s non-

 discrimination and harassment policy. [DE 25-17].

       In her final two semesters of the undergraduate program, the

 academic year between Fall 2015 and Spring 2016, Mootoor allegedly

 had   accommodation     issues     with   two   of   her   professors—Dr.   Amy

                                           4
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 5 of 31 - Page ID#: 538



 Marshall and Dr. Camille Skibuk-Peplaski. [DE 1-1 at 3; DE 25-9 at

 6-8]. However, there is little in the record to precisely describe

 these events.1 In any case, Mootoor developed as a student and went

 on to graduate with her bachelor’s degree from EKU in the Spring

 of 2016. [DE 25-18; DE 31 at 2].

       Upon successful completion of her undergraduate studies,

 Mootoor was accepted into the OT graduate program at EKU. [DE 31

 at 2]. Early in at the beginning of the program, Mootoor met with

 her professors, Dr. Dana Howell and Dr. Elaine Fehringer, to

 discuss accommodations. [DE 25 at 8-9; DE 25-9 at 8-10]. In

 Fehringer’s course which included field experience, Mootoor was

 assigned her own client, rather than being assigned a client with

 a student-partner. [DE 25 at 9; DE 25-9 at 8-10]. Although no

 evidence has been offered to support it, Mootoor has alleged

 Fehringer failed to accommodate her by providing minimal feedback

 on her “SOAP” notes—notes that are written at the end of a therapy

 session. [DE 1-1 at 3-4; DE 25-9 at 8-10].




 1  In her deposition, Mootoor repeatedly explained that she could
 not remember the details, only that there were issues receiving
 additional feedback from Marshall and Skubuk-Peplaski. [DE 25-9
 at 6-8]. She explained that she discussed accommodations with
 Marshall and Skubik-Peblaski, including the need for extra
 feedback. [Id.]. Beyond the Complaint and deposition testimony,
 however, there is no other evidence or documentation offered by
 the parties. Further, Mootoor’s Response to EKU’s Motion for
 Summary Judgment [DE 31] completely passes over any issues that
 allegedly occurred during her undergraduate studies.

                                        5
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 6 of 31 - Page ID#: 539



         Following the meeting with Howell, Mootoor received a letter

 outlining their discussion and the accommodations that would be

 made     in   Howell’s   course.    [DE       25-19].   Part   of   her   testing

 accommodations included the ability to take exams at the OSID.

 [Id.]. Notwithstanding the accommodations, Mootoor received an

 email    about   poor    performance    in     Howell’s   course,    though   she

 ultimately passed the course. [DE 25-20].

         Notably, part of the requirements for the OT graduate program

 included completion of several significant field work rotations,

 where students are placed in various treatment facilities to gain

 hands-on      experience    under      the     supervision     of   a     licensed

 occupational therapist. [DE 31 at 2]. At EKU, in particular, there

 were two levels of field work which Mootoor was required to

 successfully complete—Field Work Level I, a component of the course

 OTS 871, and Field Work Level II, a component of OTS 845. [DE 31

 at 2-3; DE 25 at 29-30, 32-33]. Successful completion of Field

 Work Level I was a prerequisite for advancing to Field Work Level

 II.

         In Fall 2017, Mootoor was enrolled in OTS 871 and was placed

 at Rockcastle Middle School for her fieldwork. [DE 31 at 12]. Early

 in the semester, Mootoor met with Dr. Leslie Hardman, who taught

 OTS 871, to discuss accommodations. [Id.; DE 25 at 11]. Following

 their discussion about feedback accommodations, Hardman emailed

 her feedback to Mootoor on October 1, 2017. [DE 25-21]. Hardman

                                           6
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 7 of 31 - Page ID#: 540



 followed up with a second email on October 3, 2017, asking whether

 Mootoor preferred feedback be sent via written or audio form. [DE

 25-22]. Ultimately, they decided Zoom video software would be the

 best way to provide feedback. [DE 25-9 at 14].

        On   October     9,    2017,    Mootoor        emailed    Hardman     expressing

 misunderstanding about expectations for her SOAP notes. [DE 25-

 23]. Hardman responded requesting clarification about Mootoor’s

 concerns and offered to meet with her to discuss further. [Id.].

 Hardman also informed Mootoor that she had asked Jamica Richards,

 Mootoor’s supervisor at Rockcastle Middle School, to provide both

 Mootoor     and    Hardman       feedback        on     Mootoor’s   performance          at

 fieldwork.     [Id.].        Hardman   and       Mootoor   eventually        met   around

 October 12, 2017. [DE 25-24; DE 25-25].

        Following their meeting, Hardman sent Mootoor, and copied her

 fieldwork coordinators Skubik-Peplaski and Dr. Casey Humphrey, a

 summary of their discussion. [DE 25-25]. Mootoor responded to

 Hardman asking why she had included her fieldwork coordinators in

 the   email.      [DE   25-24].    Hardman        explained      that   as    fieldwork

 coordinators, it was important to keep them informed about where

 to    appropriately      place    Mootoor         for   future    fieldwork        as   she

 progressed through the OT graduate program. [DE 25-24]. Hardman

 also told Mootoor it was her responsibility to inform Richards

 about needed accommodations. [Id.]. It is unclear whether Mootoor

 ever discussed a need for accommodations with Richards; however,

                                              7
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 8 of 31 - Page ID#: 541



 shortly after Mootoor and Hardman’s meeting, Richards reached out

 to Hardman to express concern that Mootoor was struggling with the

 fieldwork requirements and appropriate professional behavior. [DE

 31 at 12; DE 25-5 at 6].

       On October 13, 2017, Mootoor filed a complaint with OEI

 alleging Hardman engaged in disability discrimination for failure

 to implement her accommodations. [DE 25-26]. Shortly thereafter,

 on October 24, 2017, Mootoor received her Level I Fieldwork Student

 Evaluation from Richards. [DE 25-27]. A score of 122 or higher is

 considered passing, while a score of 121 or below results in a

 failure of the entire course. [DE 25-27 at 2]. Mootoor received a

 score of 105.5, thus resulting in a course failure. [DE 25 at 14;

 DE   25-27].     The   evaluation     noted    that    Mootoor    had   little

 communication with staff and clients, struggled to manage stress,

 and had difficulties with utilizing feedback. [Id.].                 Richards’

 feedback also explained that Mootoor asked very few questions

 “until she began to struggle with assignments and grades at EKU.”

 [Id. at 6].

       On November 16, 2017, Mootoor appealed her grade for OTS 871.

 [DE 25-29]. In the appeal, Mootoor asserted that her grade had

 been determined based on her disability. [Id. at 33]. While the

 OTS 871 grade appeal was pending, OEI’s disability discrimination

 investigation resulted in an informal resolution in which Mootoor

 and EKU agreed to the following:

                                        8
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 9 of 31 - Page ID#: 542



        1) The University’s Registrar will administratively withdraw
           Majenta Mootoor from OTS 871-001 for the Fall 2017
           semester. The class will appear as either a Withdraw (“W”)
           or an Administrative Withdraw (“AW”) on Ms. Mootoor’s
           transcript, depending on the requirements of the system.

        2) Ms. Mootoor will be re-enrolled in OTS 871 for the Spring
           2018 semester.

        3) The University’s Registrar has assured that the tuition
           Ms. Mootoor paid for OTS 871-001 in the Fall will be
           credited to her account in the Spring to cover the Spring
           OTS 871 course. The Registrar has agreed to assist to
           ensure that this aspect of the resolution runs as smoothly
           as possible.

        4) Ms. Mootoor will only be required to retake the components
           of OTS 871 that she did not pass in Fall 2017.

        5) Dr. Leslie Hardman and Ms. Jamica Richards will not be
           part, in any manner, of Ms. Mootoor’s Spring 2017 OTS 871
           course, in which Ms. Mootoor is enrolled. Ms. Mootoor will
           be assigned a new field work location, field work educator,
           and field work instructor who has not been directly
           involved in the present matters.

        6) If Ms. Mootoor successfully completes the necessary
           components of OTS 871 in Spring 2017, she will then be
           enrolled in Field Work II as quickly as possible.

        7) Because of accreditation rules that bind the Occupational
           Therapy Program, if Ms. Mootoor does not successfully
           complete OTS 871, this will count as her second failure
           of OTS 871.

 [DE 25-28 at 3]. Notably, the agreement did not address how her

 withdraw from OTS 871 would be treated once in Level II fieldwork

 (OTS 845). [Id.; DE 31 at 6]. Nevertheless, Mootoor successfully

 completed OTS 871 upon re-enrollment and moved on to OTS 845 for

 Level II fieldwork. [DE 25 at 17].




                                        9
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 10 of 31 - Page ID#: 543



        Once in OTS 845, Mootoor began looking at available placement

  facilities for Level II fieldwork. [Id. at 18]. Humphrey and

  Skubik-Peplaski were directed by Mootoor to not contact facilities

  about her accommodations. [DE 25-8 at 4]. Mootoor was eventually

  placed at a Veterans Affairs (VA) hospital, where Jeff Healander

  was the fieldwork educator. [DE 25 at 4, 18]. Skubik-Peplaski

  advised    that    Mootoor    would    need   to   deliver     a   letter    of

  accommodations and discuss the accommodations with Healander. [DE

  25-32]. Thereafter, Mootoor’s letter of accommodations was revised

  to include the following: (1) double time for online exams and

  quizzes, (2) digital recording for notetaking, (3) meeting with

  instructors for extra feedback on assignments, (4) use of Read and

  Write software, and (5) no grade deduction for slightly misspelled

  words, punctuation and grammar. [DE 25-33]. Importantly, for OTS

  845 fieldwork, the letter of accommodation also allowed for Mootoor

  to type SOAP notes onto her laptop using Read and Write software,

  and provided that she email them to her clinical instructor by the

  following morning. [Id.].

        Shortly into Mootoor’s placement at the VA hospital for OTS

  845, Humphrey and Skubik-Peplaski were informed by Healander of

  concerns he had about Mootoor’s performance and her lack of skills.

  [DE 25-6 at 8-9; DE 31 at 21]. Healander confirmed that he had

  received Mootoor’s letter and felt that her accommodations could

  be met. [Id.]. Around February 23, 2018, Healander and Mootoor

                                        10
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 11 of 31 - Page ID#: 544



  discussed his feedback about her performance, including concerns

  about her ability to see the “big picture” of her work and

  observation skills. [DE 25 at 30; DE 25-34].

        Soon after, on February 28, 2018, Mootoor was dismissed from

  the VA hospital by Healander due to her performance and concerns

  about safety. [DE 25 at 20; DE 25-1]. Among the problems leading

  up to her dismissal, Healander reported that Mootoor “consistently

  showed a lack of clinical reasoning and judgment when being with

  veterans during clinical time.” [DE 25-1 at 5]. In addition, there

  were two events that caused safety concerns. One occurred when

  Mootoor was assisting a patient with a prosthetic leg and failed

  to use proper safety precautions. [DE 25 at 20-21; DE 31 at 21].

  The other involved a patient with a blood borne disease injuring

  himself with tools given by Mootoor, after Mootoor had also cut

  herself while not wearing gloves. [Id.].

        That same day, Mootoor emailed Skubik-Peplaski, Humphrey, and

  Lori Davis, the Director for the EKU Equity Center for Student

  Accessibility.     [DE   25-35].    In     the   email,   Mootoor   expressed

  frustration for being dismissed from the VA hospital. [Id.]. She

  also asserted that Healander had not provided any accommodations

  for her, and that her performance there was due to those lack of

  accommodations and having been left without sufficient instruction

  by Healander. [Id.].



                                        11
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 12 of 31 - Page ID#: 545



        Following Mootoor’s email, Davis forwarded the information to

  OEI for them to look into whether any non-discrimination violations

  had occurred. [DE 25-41]. Consequently, on March 8, 2018, OEI sent

  a   letter     to    Mootoor    to    determine    whether         she     had    suffered

  disability discrimination by Healander, Humphrey, and Skubik-

  Peplaski.      [DE    25-40].    After     an   investigation,            OEI   ultimately

  determined that no violation had occurred. [DE 25-42].

        On March 22, 2018, Mootoor filed an appeal for OTS 845, Level

  II Fieldwork. [DE 25-37]. Essentially, Mootoor contended that she

  did not receive her accommodations while at the VA hospital,

  including a lack of proper feedback. [Id.]. She also alleged that

  she had been “red flagged” by Skubik-Peplaski, Humphrey, and

  Healander. [Id. at 4].

        As   a   result     of    her   dismissal    from      the     VA     hospital   and

  performance,         Mootoor    received    a   score   of      65    on    her   midterm

  fieldwork      evaluation,       which     is   below     the        90    required    for

  satisfactory performance. [DE 25-1 at 9]. The OT graduate student

  handbook at EKU provides the following:

        Being a fully prepared student includes demonstration of
        professional behaviors and professional identity development
        which includes the ability to make ethical decisions, follow
        safety regulations, and demonstrate sound judgment in the
        area of safety. If a student receives unsatisfactory ratings
        in any of these fundamental areas of adherence to ethics,
        safety regulations or judgment in the use of safety on the
        Level I or Level II performance evaluation, the student will
        not be offered an opportunity to repeat the Level I and/or
        Level II Fieldwork until after careful consideration by the
        Fieldwork Management Committee, and the Department Chair.

                                             12
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 13 of 31 - Page ID#: 546




  [DE 25-2 at 3]. Thus, Mootoor was unable to repeat Level II

  Fieldwork without approval from the Fieldwork Management Committee

  (“the     Committee”)—which      included,       Toby     Scott-Cross,     Kathy

  Splinter-Watkins, Dr. Cindy Hayden, and Dr. Mary Clements—and

  Department Chair, Schneck. [DE 25-36]. Accordingly, efforts were

  made to meet with Mootoor on March 8, May 11, and May 14, 2018, to

  no avail. [DE 25-36]. On May 14, 2018, as Department Chair, Schneck

  sent a letter to Mootoor informing her that the Committee would be

  meeting on May 21, 2018 to address whether Mootoor would be able

  to continue in the OT graduate program, and that Mootoor would

  have the opportunity to present information. [Id.]. Mootoor did

  not attend. [Id.; DE 25-38].

           On June 6, 2018, following the May 21 Committee meeting,

  Mootoor received another letter from Schneck. The letter informed

  Mootoor that the Committee had voted against offering her an

  opportunity to repeat OTS 845. [DE 25-38]. Although the Committee

  met   again   on   July   11,   2018,    at    the    request   of   Mootoor,   it

  ultimately voted again not to offer Mootoor another opportunity to

  repeat OTS 845, Level II Fieldwork. [DE 25-3]. Thus, Mootoor was

  dismissed from the OT graduate program.

          On November 15, 2018, Mootoor filed her Complaint [DE 1-1] in

  the Madison Circuit Court claiming that she had been subjected to

  disability      discrimination      by        EKU’s     failure      to   provide


                                          13
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 14 of 31 - Page ID#: 547



  accommodations, in violation of the Americans with Disabilities

  Act (“ADA”), the Rehabilitation Act, and the Kentucky Civil Rights

  Act (“KRCA”). [DE 1-1 at 1-7]. Mootoor also alleged that she was

  the victim of retaliation and that her dismissal from the OT

  graduate program was a breach of contract. [DE 1-1 at 5, 7-8]. On

  December 17, 2018, EKU removed this matter to this Court. [DE 1].

  On February 18, 2020, EKU filed the present Motion for Summary

  Judgment [DE 25], which shall be discussed further herein. In

  addition, EKU also filed a Motion in Limine [DE 36], which is also

  ripe for review.

                             II. STANDARD OF REVIEW

        “The court shall grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Fed. R. Civ.

  P. 56(a). “A genuine dispute exists on a material fact, and thus

  summary judgment is improper, if the evidence shows ‘that a

  reasonable jury could return a verdict for the nonmoving party.’”

  Olinger v. Corporation of the President of the Church, 521 F. Supp.

  2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 255 (1986)). Stated another way, “[t]he mere

  existence of a scintilla of evidence in support of the plaintiff’s

  position will be insufficient; there must be evidence on which the

  jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

  at 252. “The central issue is ‘whether the evidence presents a

                                        14
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 15 of 31 - Page ID#: 548



  sufficient disagreement to require submission to a jury or whether

  it is so one-sided that one party must prevail as a matter of

  law.’" Pennington, 553 F.3d at 450 (citing Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 251-52 (1986).

        The moving party has the initial burden of demonstrating the

  basis for its motion and identifying those parts of the record

  that establish the absence of a genuine issue of material fact.

  Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002).

  The movant may satisfy its burden by showing “that there is an

  absence of evidence to support the non-moving party’s case.”

  Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

  has satisfied this burden, the non-moving party must go beyond the

  pleadings and come forward with specific facts demonstrating the

  existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall

  Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

  Moreover, “the nonmoving party must do more than show there is

  some metaphysical doubt as to the material fact. It must present

  significant probative evidence in support of its opposition to the

  motion for summary judgment.”           Hall Holding, 285 F.3d at 424

  (internal citations omitted).

        The Court “must construe the evidence and draw all reasonable

  inferences in favor of the nonmoving party.” Pennington v. State

  Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009)

  (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

                                        15
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 16 of 31 - Page ID#: 549



  U.S. 574, 587 (1986)). However, the Court is under no duty to

  “search the entire record to establish that it is bereft of a

  genuine issue of material fact.” In re Morris, 260 F.3d 654, 655

  (6th Cir. 2001). Rather, “the nonmoving party has an affirmative

  duty to direct the court’s attention to those specific portions of

  the record upon which it seeks to rely to create a genuine issue

  of material fact.” Id.

                                III. DISCUSSION

        EKU moves for summary judgment, asking the Court to dismiss

  Mootoor’s claims with prejudice. [DE 25]. EKU argues that Mootoor’s

  disability discrimination claims under the Rehabilitation Act, the

  ADA, and the KRCA should be dismissed because Mootoor cannot

  establish a prima facie case of discrimination. [DE 25 at 27-34].

  EKU also contends that Mootoor’s retaliation claim fails because

  she cannot establish a causal link between her OEI complaint, her

  failure of OTS 845 and dismissal from the OT graduate program; and

  even so, that EKU had a non-retaliatory reason to dismiss Mootoor.

  [DE 25 at 34-36]. Finally, EKU maintains that Mootoor cannot

  establish the existence of a contract and that no such breach

  occurred notwithstanding the existence of a contract. [DE 25 at

  36-39]. Each of the claims will be discussed in turn.

                    A. Disability Discrimination Claims

        Mootoor alleges EKU discriminated in violation of the ADA, 42

  U.S.C. § 12101, the Rehabilitation Act, 29 U.S.C. § 794, and the

                                        16
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 17 of 31 - Page ID#: 550



  KRCA, by failing to provide her with a reasonable accommodation

  for her disability and for dismissing her from the OT graduate

  program at EKU. The ADA provides that discrimination includes:

        ...a failure to make reasonable accommodations in policies,
        practices, or procedures, when such modifications are
        necessary to afford such goods, services, facilities,
        privileges, advantages, or accommodations to individuals with
        disabilities, unless the entity can demonstrate that making
        such modifications would fundamentally alter the nature of
        such goods, services, facilities, privileges, advantages, or
        accommodations.

  42 U.S.C. § 12182(b)(2)(A)(ii). Although different statutes, the

  Sixth Circuit has held that Rehabilitation Act and the ADA cases

  apply the same analysis. Doe v. Woodford County Bd. Of Educ., 213

  F.3d 921, 925 (6th Cir. 2000) (explaining that the Sixth Circuit

  reviews    ADA   and   Rehabilitation      claims   together   because    “the

  purpose, scope, and governing standards of the acts are largely

  the same”). For the Rehabilitation Act to apply, however, the

  program or institution must receive federal funds. Doherty v.

  Southern College of Optometry, 862 F.2d 570, 573 (6th Cir. 1998).

  Similarly, because the KRCA was modeled after the ADA, Kentucky

  courts look to federal disability discrimination precedent when

  analyzing claims brought under the KRCA. Howard Baer, Inc. v.

  Shave, 127 S.W. 3d 589, 592 (Ky. 2003).

        In order to demonstrate a prima facie case of disability

  discrimination under the Rehabilitation Act, the ADA, or the KRCA,

  the Plaintiff must show that she: (1) is disabled as defined by


                                        17
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 18 of 31 - Page ID#: 551



  each statute; (2) otherwise qualified for participation in the

  program; and (3) being denied the benefits of or being subjected

  to discrimination in the program on the basis of her disability.

  Shaikh v. Lincoln Mem’l Univ., 608 F. App’x 349, 353 (6th Cir.

  2015); Kaltenberger v. Ohio College of Podiatric Medicine, 162

  F.3d 432, 435 (6th Cir. 1998).

          Although   academic     institutions      must     make    reasonable

  accommodations, they are not required “to lower or to effect

  substantial modifications of standards to accommodate” a person

  with disability. Pangburn v. Northern Kentucky University, No.

  9700178, 1998 WL 1595522, *at 2 (E.D. Ky. Dec. 30, 1998) (citing

  Southeastern Community College v. Davis, 442 U.S. 397, 413 (1979)).

  Notably, academic institutions are afforded great deference in

  their     decisions    concerning      academic     performance      and   the

  requirements necessary for promotion or graduation. Kaltenberger,

  162 F.3d at 435-436. “We should only reluctantly intervene in

  academic decisions, ‘especially regarding degree requirements in

  the healthcare field when the conferral of a degree places the

  school’s imprimatur upon the students as qualified to pursue [her]

  chosen profession, a profession whose practitioners are entrusted

  with life and death decisions.” Shaikh, 608 F. App’x at 353-354

  (quoting Doherty, 862 F.2d at 576; and Manickavasagar v. Va.

  Commonwealth Univ., 667 F. Supp. 2d 635, 643 (E.D. Va. 2009)).



                                        18
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 19 of 31 - Page ID#: 552



        For   purposes      of   this    motion,   EKU    concedes    that    Mootoor

  satisfies the first element of the prima facie case for disability

  discrimination, that she was disabled. [DE at 28]. Therefore, the

  Court will begin the analysis by looking at the qualification

  element. A disabled person is “otherwise qualified” to participate

  in an academic program if she can meet its necessary requirements

  with reasonable accommodation. Kaltenberger, 162 F.3d at 435-436.

  Ultimately, the burden is on the plaintiff to show that she is

  otherwise qualified. Shaikh, 608 F. App’x at 353. Thus, Mootoor is

  “otherwise qualified” if she can meet the requirements for the OT

  graduate program with reasonable accommodation.

        As aforementioned, after Mootoor retook the course for Level

  I Fieldwork, her accommodations were revised in order to address

  the different components required in fieldwork. The accommodations

  included: (1) double time for online exams and quizzes, (2) digital

  recording for notetaking, (3) meeting with instructors for extra

  feedback,    (4)    use   of   Read    and    Write    software,   (5)     no   grade

  deductions for slightly misspelling, grammar, and punctuation, and

  (6) for Mootoor to type SOAP notes for her fieldwork onto her

  laptop using Read and Write software, and emailing them to her

  instructor    the    following        morning.   [DE    25-33].    Despite      these

  accommodations, however, the record shows that Mootoor still had

  minimal scores on her Level II Fieldwork evaluation. DE 25-1 at 9;

  DE 25-34].

                                           19
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 20 of 31 - Page ID#: 553



        Mootoor contends that EKU failed to accommodate her and that

  if she had received such accommodations, she would be otherwise

  qualified to continue the OT graduate program. [DE 31 at 24-34].

  Mootoor further alleges at various times that a significant number

  of people associated with EKU’s OT program discriminated against

  her and attempted to have her dismissed, including Hardman, Skubik-

  Peplaski, Causey-Upton, Richards, Humphrey, and Healander. [DE 1-

  1; DE 31 a 4]. Yet, Mootoor has not introduced any such evidence,

  nor has she demonstrated a failure to receive the accommodations

  that she had requested, beyond the general allegations listed in

  her   complaint    and     her   deposition    testimony.     Such   conclusory

  statements and “allegations unsupported by specific evidence are

  insufficient to establish a genuine issue of material fact.”

  Mitchell v. Toledo Hospital, 964 F.2d 577, 585 (6th Cir. 1992).

        In fact, the record suggests that despite EKU’s efforts to

  provide accommodations for her, Mootoor continued to struggle with

  some of the essential skills deemed necessary in the OT graduate

  program—including her ability to communicate with instructors,

  staff, and patients, ability to accept feedback, professional

  judgment, and issues involving safety protocol. [DE 25-27 at 3-

  10; DE 25-1]. Although Mootoor does point to comments by her

  academic advisors to consider other academic programs outside of

  OT,   the   context   of    these   comments    points   to    concerns   about

  Mootoor’s skills and performance. [DE 31 at 33].

                                         20
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 21 of 31 - Page ID#: 554



        The   OT    handbook   describes      the    expectation    that    students

  demonstrate       “professional    behaviors       and   professional     identity

  development, which includes the ability to make ethical decisions,

  follow safety regulations, and demonstrate sound judgment in the

  area of safety.” [DE 25-2 at 3]. Upon considering Mootoor’s

  performance in Level I Fieldwork, the Committee voted against her

  appeal, though she was nevertheless able to retake the course after

  the issue was resolved. [DE 25-30]. The Committee again voted

  against allowing Mootoor to continue Level II Fieldwork, in light

  of her performance issues and safety violations. [DE 25-3; DE 25-

  38]. Ultimately, this was also the basis on which she was dismissed

  from the OT graduate program, and Mootoor has not shown otherwise.

  [Id.].

        As the Sixth Circuit has held, “the federal judiciary is ill

  equipped to evaluate the proper emphasis and content of a school’s

  curriculum.”       Kaltenberger,    162     F.3d    at   436.    “This    judicial

  deference to educators in their curriculum decisions is no less

  applicable in a clinical setting because evaluation in a clinical

  course ‘is no less an academic judgment because it involves

  observations of . . . skills and techniques in actual conditions

  of practice, rather than assigning a grade to . . . written answers

  on an essay question.’” Doherty, 862 F.2d at 577 (quoting Bd. Of

  Curators of University of Missouri v. Horowitz, 435 U.S. 78, 95

  (Powell,    J.,    concurring)     (footnote      omitted).     Here,    given   the

                                         21
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 22 of 31 - Page ID#: 555



  nature of occupational therapy, Mootoor’s safety violations at the

  VA hospital and other performance issues are enough to support the

  Committee’s decisions. Absent any contrary evidence, there is

  simply not enough to establish a genuine issue of material fact.

          In sum, given the evidence actually presented, even when read

  in the light most favorable to Mootoor, the Court finds Mootoor’s

  disability discrimination claims fail because no reasonable juror

  could find that EKU failed to reasonably accommodate Mootoor. Thus,

  EKU   is   entitled   to   summary   judgment    on   Mootoor’s    disability

  discrimination claims under the ADA, the Rehabilitation Act, and

  KRCA.

                             B. Retaliation Claim

          Mootoor alleges that EKU retaliated against her in violation

  of KRS 344.280 when she filed a complaint with OEI about EKU’s

  failure to implement her accommodations. Section 344.280 of the

  KRCA prohibits two or more people from conspiring “to retaliate or

  discriminate in any manner against a person because [she]…has made

  a charge filed a complaint, testified, assisted, or participated

  in any manner in any investigation.” KRS 344.280(1). Like Mootoor’s

  discrimination claims, retaliation claims under the KRCA are are

  also interpreted consistently with federal law. Hallahan v. The

  Courier-Journal, 138 S.W. 3d 699, 705-706 (Ky. Ct. App. 2004). To

  establish a claim for retaliation, Mootoor must demonstrate that:

  (1) she was engaged in a protected activity, (2) the University

                                        22
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 23 of 31 - Page ID#: 556



  was aware of that protected activity, (3) she suffered a materially

  adverse action, and (4) a causal link exists between the protected

  activity and the adverse action. Burlington N. & Santa Fe Ry. Co.

  v. White, 548 U.S. 53, 57 (2006); Niswander v. Cincinnati Ins.

  Trust Co., 529 F.3d 714, 720 (6th Cir. 2008).

        In its Motion for Summary Judgment, EKU does not dispute that

  Mootoor’s filing of her OEI complaint constitutes a protected

  activity. [DE 25 at 34]. Additionally, EKU concedes that the

  University was aware of Mootoor’s complaints, and that dismissal

  from the OT graduate program qualifies as an adverse action. [Id.].

  Consequently, the only issue disputed in Mootoor’s retaliation

  claim is whether there is a causal link between the filing of

  Mootoor’s OEI complaint and her failure of OTS 871, OTS 845, and

  her eventual dismissal from the OT graduate program.

        To   establish    a   causal   link   for   a   prima   facie   case   of

  retaliation, Mootoor is required to “proffer evidence ‘sufficient

  to raise the inference that her protected activity was the likely

  reason for the adverse action.’” E.E.O.C. v. Avery Dennison Corp.,

  104 F.3d 858, 861 (6th Cir. 1997) (quoting Zanders v. Nat’l R.R.

  Passenger Corp., 898 F.2d 1127, 1135 (6th Cir. 1990)). Closeness

  in time can be one indicator of a causal connection, but temporal

  proximity, standing alone, is not enough to establish a causal

  connection    for   a   retaliation    claim.     Spengler    v.   Worthington



                                        23
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 24 of 31 - Page ID#: 557



  Cylinders, 615 F.3d 481, 494 (6th Cir. 2010) (internal citations

  omitted).

        Mootoor points to the time between her OEI complaint being

  filed, and the time of her failure of OTS 845 and ultimate removal

  from the OT program as evidence of a causal connection. [DE 31 at

  35]. Notably, as a non-EKU employee, Healander had no direct

  involvement in the decision to dismiss Mootoor from the program.

  Mootoor appears to overlook and counter this by suggesting Skubik-

  Peplaski and Healander colluded to dismiss her from the program.

  [Id. at 37]. However, like her discrimination claims discussed

  above,   Mootoor    has    offered   no    evidence   to   demonstrate       that

  Healander    or   anyone   else   involved    was   even   aware   of   an   OEI

  complaint. To be sure, Mootoor’s dismissal from the VA hospital by

  Healander on February 28, 2018, resulting in her failure of OTS

  845, occurred well before Mootoor’s OEI complaint and dismissal

  from the OT graduate program. [DE 25-1; DE 25-40; DE 25-42].

  Moreover, the Committee that eventually voted to disenroll Mootoor

  from the OT graduate program included Toby Scott-Cross, Kathy

  Splinter-Watkins, Dr. Cindy Hayden, and Dr. Mary Clements—none of

  which were involved in Mootoor’s OEI complaint. [DE 25-36].

        Likewise, Mootoor has failed to offer evidence to couple with

  the temporal proximity between her complaint and her ultimate

  dismissal. As a consequence, the time between her OEI complaint

  and her dismissal from OTS 871 and the OT graduate program,

                                        24
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 25 of 31 - Page ID#: 558



  standing alone, is not enough to infer a causal link. Wasek v.

  Arrow Energy Services, Inc., 682 F.3d 463 (6th Cir. 2012).

        Notwithstanding, an intervening legitimate reason for the

  adverse action can dispel an inference of retaliation based on

  temporal proximity. See Wasek, 682 F.3d at 472. Here, EKU maintains

  that Mootoor was dismissed from the OT graduate program due to her

  failing of Level II Fieldwork, which was the result of her safety

  violations—a “legitimate educational and professional concern.”

  [DE 25 at 35-36]. As noted, the OT Handbook provides:

        If a student receives unsatisfactory ratings in any of these
        fundamental areas of adherence to ethics, safety regulations
        or judgment in the use of safety on the Level I or Level II
        performance evaluation, the student will not be offered an
        opportunity to repeat the Level I and/or Level II Fieldwork
        until after careful consideration by the Fieldwork Management
        Committee, and the Department Chair.

  [DE 25-2 at 3]. Consistent with the OT Handbook, the Committee

  considered whether, in light of Mootoor’s safety violations and

  fieldwork    performance,     should   be   allowed   to   continue    the   OT

  graduate program. [DE 25-36]. The Committee reached out to Mootoor

  multiple times—from March 8, May 11, May 14, and May 21, 2018—for

  her to present information for the Committee’s consideration, and

  ultimately, having not heard from her, the Committee voted to

  dismiss Mootoor from the program. [DE 25-36; DE 25-38] After

  reconsidering with Mootoor in attendance, the Committee again

  voted to dismiss her from the program. [DE 25-3].



                                         25
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 26 of 31 - Page ID#: 559



        Mootoor alleges that her expulsion was due to “pretextual

  reasons,” but again, offers no evidence or explanation to refute

  EKU’s proffered reason beyond mere allegations. [DE 31 at 36]. As

  aforementioned, in reviewing the substance of academic decisions,

  “[u]niversity faculties must have the widest range of discretion

  in making judgments as to the academic performance of students and

  their entitlement to promotion or graduation,” particularly with

  regard to safety in healthcare professions. Shaikh, 608 F. App’x

  at 353-354 (quoting Regents of University of Michigan v. Ewing,

  474 U.S. 214, 225 (1985)). Thus, in the absence of evidence

  demonstrating a causal connection between Mootoor’s OEI complaint

  and dismissal from the OT graduate program, or refuting EKU’s

  proffered non-retaliatory reason for her dismissal, Mootoor’s

  retaliation claims fail as well.

                             C. Breach of Contract

        Although    not   particularly       detailed   in   her   complaint   or

  response pleading, Mootoor alleges generally that EKU failed to

  comply with the terms of the resolution document by dismissing her

  from the OT graduate program. [DE 1-1 at 7; DE 25-28]. Under

  Kentucky law, a breach of contract action requires a showing of:

  (1) the existence of a contract; (2) a breach of that contract;

  and (3) damages flowing from the existence of a contract. Huang v.

  University of Pikeville, No. 7:18-CV-11-REW, 2019 WL 5929260, *at

  5 (E.D. Ky. Nov. 12, 2019) (citing Metro Louisville/Jefferson Cnty.

                                        26
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 27 of 31 - Page ID#: 560



  Gov’t v. Abma, 326 S.W. 3d 1, 8 (Ky. Ct. App. 2009)). To constitute

  a contract, there must also be “mutual assent by the parties—a

  meeting of the minds—and also an intentional manifestation of such

  assent.” Furtula v. Univ. of Kentucky, 438 S.W. 3d 303, 308 (Ky.

  2014). As noted, “[n]otwithstanding the existence of a contract,

  Courts are generally hesitant to intervene in the affairs of

  academic institutions.” Suhail v. University of the Cumberlands,

  107 F. Supp. 3d 748, 755 (E.D. Ky. 2015).

        In   moving   for    summary   judgment,     EKU   contends     that   the

  resolution document, which allowed Mootoor to withdraw from and

  retake OTS 871, is not a formal contract. [DE 25 at 38; DE 35 at

  11]. Mootoor failed to dispute this contention in her response;

  nor did she explain the contractual elements in her complaint. [DE

  1-1; DE 31 at 36-37]. Nevertheless, the crux of EKU’s argument

  hinges on the lack of mutual assent, but the fact that both parties

  now interpret it differently in and of itself does not necessarily

  mean that at the time of formation the parties did not have a

  meeting of the minds. [DE 1-1 at 5, 7-8; DE 31 at 36-37]. “Almost

  never are all the connotations of a bargain exactly identical for

  both parties; it is enough that there is a core of common meaning

  sufficient     to   determine    their     performances     with     reasonable

  certainty.” Preferred Care of Delaware, Inc. v. Konicov, No. 5:15-

  CV-88-KKC-EBA, 2016 WL 2593924, at *10 (E.D. Ky. May 4, 2016)

  (quoting     Restatement     (Second)      of   Contracts   §   20     (1981)).

                                        27
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 28 of 31 - Page ID#: 561



  Ultimately,     there    is   significant     evidence     to   support    the

  contractual nature of the resolution document. Per the resolution,

  Mootoor’s Fall 2017 OEI complaint was eventually dropped, she

  received a “withdraw” on her transcript, and she was permitted to

  retake the failed portions of Field Work Level I and be promptly

  enrolled into Field Work Level II. [DE 25-28].

        Regardless, whether or not the resolution document was a

  contract, EKU further contends that the resolution was silent on

  Mootoor’s first fieldwork failure’s applicability to any future

  academic issues, and as such, there could not have been a breach.

  [DE 25 at 37-38; DE 35 at 11-12]. EKU points to the language of

  the resolution document, which provides, inter alia, that “[t]he

  class will appear as either a Withdraw (‘W’) or an Administrative

  Withdraw (‘AW’) on Ms. Mootoor’s transcript, depending on the

  requirements of the system.” [DE 25-28 at 3]. The resolution

  document also stated that “[b]ecause of accreditation rules that

  bind the Occupational Therapy Program, if Ms. Mootoor does not

  successfully complete OTS 871, this will count as her second

  failure.” [Id.].

        As aforementioned, Mootoor’s breach of contract claim is not

  particularly thorough, and in her response to EKU’s Motion for

  Summary Judgment, Mootoor fails to address the alleged breach. [DE

  31 at 36-37]. In essence, Mootoor’s main basis seems to be based

  on an alleged ambiguity in the resolution because “EKU allowed the

                                        28
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 29 of 31 - Page ID#: 562



  Plaintiff to withdraw from OTS 871-Field Work I, Rockcastle, but

  then counted it as her first failure in order to remove her from

  the program after the VA experience.” [DE 31 at 37]. However,

  contract language is not ambiguous unless it is subject to two

  reasonable interpretations, and such ambiguity must be apparent on

  the face of the contract. Luttrell v. Cooper Industries, Inc., 60

  F. Supp.2d 629, 631 (E.D. Ky. 1998) (citing Schachner v. Blue Cross

  and Blue Shield of Ohio, 77 F.3d 889, 893 (6th Cir. 1996)). Here,

  Mootoor does not point to any ambiguous language in the resolution

  document or to any testimony or extrinsic evidence to support the

  existence    of   any   ambiguity.    Neither   does   Mootoor    provide    an

  explanation for how the resolution agreement impliedly ensured

  that the OTS 871 failure would not be considered a “failure” for

  purposes of future courses.

        In fact, the language of the resolution document suffers no

  ambiguity on its face, and the Court will not create an ambiguity

  where none clearly exists. Luttrel, 60 F. Supp.2d at 631. The

  resolution, which the parties’ conduct demonstrates was agreed to,

  allowed Mootoor’s transcript to reflect a withdrawal, rather than

  a failure of the course. [DE 25-28 at 3]. However, this provision

  seemingly applied only to the transcript, as the resolution noted

  that a second failure of OTS 871 would be considered a second

  failure for purposes of her enrollment in the OT graduate program.



                                        29
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 30 of 31 - Page ID#: 563



  [Id.]. In any case, Mootoor’s reliance on mere allegations is

  detrimental to her claim.

        Mootoor also contends that EKU violated good faith and fair

  dealing in “holding Plaintiff’s failure of OTS 871 Field Work I

  against her.” [DE 31 at 37]. While it is true that “a covenant of

  good faith and fair dealing is implied in every contract,” it is

  up to the party alleging a breach to “provide evidence sufficient

  to support a conclusion that the party alleged to have acted in

  bad faith has engaged in some conduct that denied the benefit of

  the bargain originally intended by the parties.” KSA Enterprises,

  Inc. v. Branch Banking and Trust Co., 761 F. App’x 456, 460-461

  (6th Cir. 2019). As explained above, Mootoor has not met this

  burden.

        Ultimately, Mootoor’s breach of contract claim suffers the

  same problem as her other two claims: “conclusory allegations,

  speculation, and unsubstantiated assertions are not evidence, and

  are not enough to defeat a well-supported motion for summary

  judgment.” Gooden v. City of Memphis Police Dep’t, 67 F. App’x

  893, 895 (6th Cir. 2003). Mootoor herself “fails to affirmatively

  allege actually breaching conduct, and submits no other supporting

  proof,” therefore, “no reasonable juror could find in [her] favor.”

  Huang v. University of Pikeville, No. 7:18-CV-11-REW, 2019 WL

  5929260, *at 5 (E.D. Ky. Nov. 12, 2019) (citing Mitchell, 964 F.2d

  at 585). Thus, EKU is entitled to summary judgment.

                                        30
Case: 5:18-cv-00645-JMH-MAS Doc #: 42 Filed: 09/20/20 Page: 31 of 31 - Page ID#: 564



                                 IV. CONCLUSION

        For all the reasons set forth above, each of Mootoor’s claims

  fail as a matter of law and shall be dismissed. Because this action

  shall be dismissed, the Court will also deny EKU’s Motion in Limine

  [DE 36] as moot. Accordingly, IT IS ORDERED as follows:

        (1)   EKU’s Motion for Summary Judgment [DE 25] is GRANTED;

        (2)   This matter is DISMISSED WITH PREJUDICE;

        (3)   Because this matter is dismissed, EKU’s Motion in Limine

  [DE 36] is DENIED AS MOOT, and

        (4)   This is a final and appealable order.

        This the 20th day of September, 2020.




                                        31
